Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
         Priority
This application is a CON of 17/206,811 03/19/2021, is acknowledged. 
Status of Claims
Claims 1-13 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on December 17, 2021 and that have been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 12/09/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, which includes claims 1-3 drawn to a method of administering tasimelteon to a patient, the improvement comprising, without traverse, is acknowledged. However, during a telephonic interview with Mr. Stephen Swinton, Jr. (Attorney for Applicant) on January 05, 2022, Applicant has agreed to cancel non-elected claims 4-13 and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims 1-3  are currently examined and found allowable over the prior art of record.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Stephen Swinton, Jr. on January 05, 2022. 
          The application has been amended as follows: 
a.       Claims 4-13 have been canceled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-3 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 5,420,152, IDS) and there is no suggestion or motivation to modify any prior art method of administering tasimelteon to a patient, the method comprising 

    PNG
    media_image1.png
    254
    537
    media_image1.png
    Greyscale
. Therefore, the instant claims 1-3 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626